Case 5:18-cr-00258-EJD Document 619-22 Filed 12/04/20 Page 1 of 4




      Exhibit 20
                Case 5:18-cr-00258-EJD Document 619-22 Filed 12/04/20 Page 2 of 4




From: Wade, Lance <LWade@wc.com>
Sent: Thursday, June 18, 2020 9:32 PM
To: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Baehr‐Jones,
Vanessa (USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>
Cc: 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; Downey, Kevin <KDowney@wc.com>; Saharia, Amy
<ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: United States v. Holmes

Dear Bob,

Thank you for the response. Let me address certain matters you raised in your email.

First, it is clear from the face of document SEC‐USAO‐EPROD‐002757301 that it is privileged. The redacted document we
cited, which is identical but for the redactions, makes that clear, as does the privilege log, which logs many different
versions of the same email chain. The document was plainly inadvertently produced. The fact that it was inadvertently
produced in the PFM litigation, and then re‐inadvertently produced in this matter (we understand the entire multi‐
million page PFM production was reproduced), is of no moment and does not affect the government’s obligations under
Rule 4.4.

Second, it is true that we have had this document in our possession for over a year. We have also had more than 20
million pages of other documents produced by the government in our possession, and we had not focused on this
document until you included it in the 404(b) materials. Once we reviewed it and saw that it was privileged we gathered
the relevant facts and promptly sent you the June 15, 2020 letter. Notably, the government has had the document (and
the redacted document, and the privilege log) in its possession for at least twice as long as we have. And, unlike us, it is
clear from the government’s disclosure of the document in the 404(b) material that the government focused on it long
ago and has been using a plainly privileged document. Please explain to us how such a use is consistent with the
government’s obligations under Rule 4.4.

Third, Ms. Holmes was jointly represented by the BSF firm on a number matters. We specifically advised the
government of this in a March 21, 2019 letter, but the government was undoubtedly aware of BSF’s representation of
Ms. Holmes long before then, as it was a matter of public record. Ms. Holmes does assert privilege and work product
protection with respect to document SEC‐USAO‐EPROD‐002757301. Further, Theranos has asserted and not waived the
privilege and work product claims over documents on these subjects (as the government knows), nor would it be
permitted to waive unilaterally with respect to a jointly privileged document such as this.



                                                             1
                Case 5:18-cr-00258-EJD Document 619-22 Filed 12/04/20 Page 3 of 4

Fourth, thank you agreeing to refrain from review or use of document SEC‐USAO‐EPROD‐002757301. To remove any
doubt, to the extent the government encounters any communications involving BSF and Ms. Holmes, we would ask the
government to follow the procedures set forth in Rule 4.4, notify us immediately, and cease all review and use of the
document(s). As you know, Ms. Holmes has not waived any privileges or protections with respect to these documents –
or any other privileged documents.

Thanks.

‐‐Lance


Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade


From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent: Wednesday, June 17, 2020 1:33 PM
To: Wade, Lance <LWade@wc.com>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Baehr‐Jones, Vanessa (USACAN)
<Vanessa.Baehr‐Jones@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>
Cc: 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; Downey, Kevin <KDowney@wc.com>; Saharia, Amy
<ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: United States v. Holmes

Dear Lance,

Thank you for bringing this to our attention. SEC‐USAO‐EPROD‐002757301, which is also Bates numbered
THPFM0002374416, was produced to the SEC by Theranos on February 10, 2017, while Ms. Holmes was CEO, through
WilmerHale. We understand it was also produced by Theranos, while Ms. Holmes was CEO, in the PFM litigation in
January 2017. We produced the document to you on November 1, 2018. Nineteen months after we produced it to you
(and over three years after it was initially produced by Theranos), you now suggest it is privileged. Please clarify – do
you assert this is covered by a privilege maintained by Ms. Holmes? If yes, please explain the basis for your assertion,
including details regarding any relevant legal engagements involving Ms. Holmes individually, the time periods covered
by those engagements, the matter numbers of any associated court cases, and any other facts showing that Ms. Holmes
had an individual attorney‐client relationship with specific lawyers.

Without agreeing that the document is privileged, and as we continue to look into the issue, we will refrain from
reviewing or making any use of the document.

Best regards,
Bob



From: Wade, Lance <LWade@wc.com>
Sent: Monday, June 15, 2020 5:38 PM
To: Bostic, John (USACAN) <jbostic@usa.doj.gov>; Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>
Cc: goldsmith.scott@dorsey.com; 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; Downey, Kevin
<KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>; Leach, Robert (USACAN)
<RLeach@usa.doj.gov>
Subject: United States v. Holmes
                                                            2
                  Case 5:18-cr-00258-EJD Document 619-22 Filed 12/04/20 Page 4 of 4


Please see the attached.

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  3
